Citation Nr: 1114600	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-17 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1966 to December 1969.  The Veteran died on September [redacted], 2005, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  The appellant timely appealed that decision.

The appellant testified in a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2010; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 2005, from renal cell carcinoma; at the time of his death, the Veteran was not service-connected for any disabilities.

2.  The Veteran was exposed to asbestos, trichloroethylene (TCE), paint thinner and other cleaning and ship maintenance chemicals during service; he is also presumed to have been exposed to Agent Orange and other herbicides as a result of his military service.

3.  The preponderance of the evidence of record demonstrates that it is more likely than not that the Veteran's exposure to asbestos and TCE during military service caused or resulted in his renal cell carcinoma, which ultimately produced the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In light of the favorable decision, discussed below, as to the issue of service connection for cause of the Veteran's death, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal.

Background

The Veteran had active military service from May 1966 to December 1969.  The appellant, his widow, is claiming service connection for the cause of death.  

During active service in the United States Navy, the Veteran worked on several ships, including the USS Markab.  Several pictures from service, submitted by the Veteran prior to his death and by a fellow serviceman after the Veteran's death, demonstrate that the Veteran served in the Republic of Vietnam, in Vung Tau, during his military service.  The Veteran's military occupational specialty during service was Radio Mechanic.  

The appellant essentially asserts on appeal that the Veteran was exposed to Agent Orange and other chemicals during military service and that such exposure led to the development of renal cell carcinoma-or diabetes, which then resulted in the renal cell carcinoma-that ultimately culminated in his death in September 2005.

The Veteran's death certificate, dated September [redacted], 2005, indicates that the  immediate cause of death was renal cell carcinoma.  The death certificate is signed by Dr. B.K., MD.  That physician wrote a letter in September 2005 which noted that the Veteran had died from metastatic renal cell carcinoma that had spread to his central nervous system.  He noted that the Veteran had also been diagnosed with diabetes mellitus, type II, and hypothyroidism.  Dr. B.K. opined that it was "unclear whether [the Veteran's] medical ailments were the result of his previous exposure to Agent Orange while he was in the Navy during tours of duty in Vietnam, but certainly there is a possibility his immune system could have been affected by previous exposure to toxic agents, such as Agent Orange."  Dr. B.K. also sent in a November 2005 letter, which stated that the Veteran died from multiple metastatic nodules which had spread from his renal carcinoma, and that this metastatic cancer contributed to the Veteran's death.

Moreover, the Veteran's private physician, Dr. A.S., MD, submitted a November 2005 letter noting that the Veteran had a history of diabetes mellitus, type II; bilateral lower extremities peripheral neuropathy; and, osteoarthritis.  In February 2005, the Veteran had an abnormal CT scan of his chest which demonstrated abnormal findings of nodules in the Veteran's lungs.  Such was eventually confirmed as metastasized renal cell cancer.  At the time of the Veteran's death, he was felt to have stage IV renal cell carcinoma with cancer in his bone, central nervous system, chest and lungs.

In a November 2008 opinion offered by a VA examiner, the death certificate and the three letters from Drs. B.K. and A.S. were noted.  Additionally, the VA examiner noted that the Veteran had a history of diabetes mellitus, neuropathy and hypothyroidism.  She further noted the following risk factors for renal cell carcinoma: tobacco use; moderate alcohol use; obesity; possible exposure to carcinogens, such as cadmium, asbestos, and petroleum byproducts; and, herbicides such as Agent Orange.  She noted, however, that renal cell carcinoma was not among those diseases recognized by VA as presumptively caused by Agent Orange and other herbicides.  She also noted other risk factors including familial predisposition; possible analgesic overuse; hypertension or anti-hypertensive medications; and, prior cytotoxic chemotherapy, such as used for malignancies in childhood.  Finally, she summarized that the Veteran had died from metastatic renal cell carcinoma, but that there was insufficient evidence to support the contention that such was an Agent Orange-related malignancy.  

In September 2010 and October 2010, the appellant submitted statements from two different friends of the Veteran from military service.  The September 2010 friend statement confirmed that the Veteran was exposed to several shipyard chemicals that were in the air from chipping, sanding, painting and welding during repairs of naval vessels-a majority of the type of work done by the crew of the USS Markab.  The September 2010 friend indicated that while he was an electrical technician, in order to do his job, he would have to walk through areas in which these chemicals were present in order to do his job, and that he was not issued any protective gear, such as a respirator, prior to entering these areas.  He indicated that the Veteran would have been exposed to similar circumstances during his period of service on the USS Markab.  

The author of the October 2010 statement had served with the Veteran during one drydock repair operation on the USS Markab, during which they breathed dust from the sanding and chipping of old paint and fumes from the new paint, without the use of any protective equipment.

The Board determined that an expert opinion was necessary in order to determine the etiology of the Veteran's renal cell carcinoma.  Such an expert opinion was obtained in March 2011 from a VA oncologist.  The VA oncologist noted that there was a medical consensus that the following risk factors led to the development of renal cell carcinoma: cigarette smoking; phenacetin (similar to acetaminophen) abuse, primarily in patients who develop nephropathy; trichloroethylene (TCE), which was commonly used as a degreaser in the military during the Veteran's period of service; asbestos exposure; tanners and shoe workers, and those who had cadmium exposure; obesity; acquired cystic kidney disease; and, von Hippel-Lindau and Birt-Hogge-Dube syndromes, which are dominant genetic syndromes.  He noted that the following were not considered to have a significant medical consensus of being a risk factor for the development of renal cell carcinoma: exposure to petroleum products, though there was an increased risk associated with exposure to gasoline for prolonged periods of time; Agent Orange or other herbicides; or, patients with diabetes mellitus.  

The VA oncologist noted much of the same history as detailed above, including that the Veteran smoked until 1977, and that he was exposed to paint thinner, asbestos and other chemicals used in cleaning and ship maintenance during military service, as well as Agent Orange and other herbicides.  

The VA oncologist further observed that there was no familial history of any cancer in this case.  Given this lack of familial history, he stated it was extremely unlikely that the Veteran's renal cell carcinoma was caused by an inherited genetic cancer gene.  

After reviewing the facts, the VA oncologist stated that the Veteran was presumptively exposed to Agent Orange, paint thinner, asbestos, and other cleaning and ship maintenance chemicals, and that he smoked until 1977.  He noted that of those, only smoking and exposures to asbestos and TCE were known risk factors applicable to the Veteran.  He also specifically stated that there was insufficient medical literature to support a link between Agent Orange exposure and renal cell carcinoma at this time, essentially concluding that Agent Orange and other herbicide exposure during military service is not a known risk factor for the development of renal cell carcinoma.  

However, the VA oncologist noted that since asbestos was widespread in the Navy at that time, it was likely that the Veteran was exposed to asbestos, and that presuming such exposure, it was more likely than not that his post-service development of renal cell carcinoma was due to such asbestos exposure.  Moreover, he noted that the Veteran was likely exposed to TCE during military service as such was commonly used as a degreaser while the Veteran was in service.  Presuming such TCE exposure, he noted that such expose was also more likely than not related to the Veteran's post-service development of renal cell carcinoma.  

Finally, the VA oncologist stated that the medical literature did not currently support a link between diabetes mellitus and the development of renal cell carcinoma, and thus it was more likely than not that the Veteran's diabetes did not cause, aggravate, or contribute to any extent to his development of renal cell carcinoma.


Analysis

The Board has reviewed all the evidence in the claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related to death.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010); see also Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 9 Vet. App. 34, 36 (1996).

The foregoing evidence supports the conclusion that the Veteran's death was caused by renal cell carcinoma, as will be discussed further below.

Again, the Veteran was not service-connected for any diseases or disorders at the time of his death.  However, the preponderance of the evidence demonstrates that he was exposed to Agent Orange during his military service in the Republic of Vietnam.  Such is demonstrated by the pictures of the Veteran in Vung Tau, Vietnam in 1967, which the Board accepts as authentic.  Given that the Veteran served on the ground in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange and other herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii) (2010).  Consequently, his diabetes mellitus, type II, would have been presumed to have been a service-connected disability at the time of his death.  See 38 C.F.R. § 3.309(e) (2010).  

In this case, the evidence weighs against a finding that the terminal renal cell carcinoma was attributable to diabetes mellitus.  Again, the Veteran's private physician noted that it was "unclear" whether the Veteran's renal cell carcinoma or diabetes were the result of his Agent Orange and other herbicide exposure in service, but that there was a "possibility his immune system could have been affected by previous exposure" to Agent Orange and other herbicides in service.  The Board notes that statements from doctors which are inconclusive as to the origin of a disease cannot fulfill the nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Further, 
the VA examiner and the VA oncologist both found that there is insufficient medical evidence to conclude that diabetes mellitus led to the renal cell carcinoma here.  Thus, a presumptive grant of service connection is not for application here.
However, the Veteran may still establish entitlement to the benefit sought on appeal under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Consequently, the Board finds that the service connection for the cause of the Veteran's death is warranted on the remaining evidence of record.  Specifically, the evidence demonstrates that the Veteran served on the USS Markab, during which time he had participated in at least one dry dock repair operation, causing exposure sanding, chipping, and painting fumes.  The Board takes judicial notice that many naval vessels during the Veteran's period of service used asbestos in their building processes as well as for insulation.  Therefore, the Board finds that the Veteran was exposed to asbestos during military service.  

Furthermore, the VA oncologist's opinion also notes that degreaser containing TCE was heavily used during the Veteran's period of service.  The friend's statement from September 2010 indicated that the Veteran would have likely walked through several work areas that would have led to exposure to such chemicals during service.  Therefore, the Board also finds that the Veteran was exposed to TCE as a result of military service.

The VA oncologist's opinion-the only opinion of record which addresses exposure to chemicals in addition to Agent Orange or other herbicides-related the Veteran's renal cell carcinoma as being more likely than not due to asbestos and TCE exposure during military service.  

Since the Board has found in this case that the Veteran was exposed to asbestos and TCE as a result of his military service, the evidence of record clearly demonstrates that such exposures more than likely resulted in the Veteran's renal cell carcinoma which ultimately caused his death.  Accordingly, the Board finds that service connection for cause of the Veteran's death is warranted on the evidence of record.  See 38 C.F.R. § 3.312.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Service connection for cause of the Veteran's death is granted.



____________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


